Citation Nr: 0723093	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as the result of aggravation of 
alpha-1 antitrypsin deficiency, to include as due to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on November 28, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's alpha-1 antitrypsin deficiency is a 
congenital defect or disease.

2.  There was no increase in the severity of the veteran's 
alpha-1 antitrypsin deficiency during his period of active 
duty service, nor was there a superimposed disorder during 
service. 


CONCLUSION OF LAW

COPD was not caused by in-service aggravation of alpha-1 
antitrypsin deficiency and was not incurred during the 
veteran's period of active duty service.  38 U.S.C.A. §§ 
1110, 1111, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2006.); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in October 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
in a timely fashion concerning the downstream elements of 
degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue below, any such downstream elements are 
rendered moot.  Accordingly, the veteran is not prejudiced by 
the Board's consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letter, which generally advised the veteran to 
provide the RO with any evidence that might support his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and all private 
records identified by the veteran.  The veteran has not 
indicated the presence of any outstanding relevant records 
and has not requested VA's assistance in obtaining any other 
evidence.  

A medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to decide the 
claim on appeal because, as discussed below in greater 
detail, there is no indication that the disability on appeal 
was incurred or aggravated in service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006.); 38 C.F.R. § 3.306 (2006).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2006).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

For purposes of this case, the Board notes that congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The disorder at 
issue is alpha-1 antitrypsin deficiency.  The veteran has 
submitted medical literature that clearly shows that this 
disorder is congenital.  There is no medical evidence to 
suggest otherwise.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
According to the VA General Counsel opinion, however, a 
congenital defect can be subject to superimposed disease or 
injury, and if that superimposed disease or injury occurs 
during military service, service-connection may be warranted 
for the resultant disability.  VAOPGCPREC 82-90.   Looking to 
the service records, however, there is nothing to suggest any 
aggravation during service.  In the present case, the 
veteran's basic contention is that his exposure to chemicals 
and other irritants during active duty service permanently 
worsened his inherited disability and caused COPD.  The Board 
notes that the information submitted by the veteran implies 
that exposure to smoke, noxious fumes, dust and pollution can 
exacerbate this condition.  However, there is simply no 
evidence of record to suggest that there was an aggravation 
of the veteran's disability during active duty service.  In 
fact, the veteran's service medical records are devoid of 
reference to any complaints of or treatment for any 
respiratory ailments.  In fact, at the time of the veteran's 
discharge examination in April 1972, he expressly denied 
having shortness of breath, asthma or chronic cough.  
Significantly, his lungs were clinically evaluated as normal 
at that time, demonstrating that trained medical personnel 
were of the opinion that no respiratory problems were 
present.  In sum, despite the veteran's assertions, his 
service medical records do not support a finding of any 
respiratory symptoms during service and therefore there is no 
support in the service records for a finding of aggravation 
during service or of any superimposed disorder in service.

In addition, there is no medical evidence of any treatment 
for any respiratory ailments until the early 1990s, 
approximately 18 years after his discharge from service.  
Moreover, there is no medical opinion of record to suggest 
that the veteran's active duty service permanently increased 
the severity of his disability.  Other evidence of record, 
including private medical records and the veteran's 
testimony, also shows that the veteran had smoked for about 
least 17 years following service.  Therefore, not only is 
there is no medical evidence of record to suggest that the 
veteran's active duty service permanently increased the 
severity of his alpha-1 antitrypsin deficiency, there is 
evidence of extensive exposure to aggravating elements during 
periods other that his active duty service.  The Board 
acknowledges the veteran's detailed argument and his belief 
that his disorder was aggravated during his active duty 
service.  The underlying question, however, in this case 
involves a complex medical matter and as a layperson the 
veteran is not competent to render medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  It is clear 
that medical personnel during service were of the opinion 
that the veteran's respiratory system was normal.  There is 
simply no competent evidence supporting the veteran's 
contention.  Regardless of whether alpha-1 antitrypsin 
deficiency is a congenital defect or disease, the totality of 
the evidence is against a finding that there was aggravation 
during service or a superimposed disability during service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. In order to establish 
service connection by presumption, based on herbicide 
exposure, the diseases listed above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran contends, in the alternative, that exposure to 
herbicides entitles him to service connection for aggravation 
of his alpha-1 antitrypsin deficiency.  As outlined above, 
the veteran served during the Vietnam Era and his DD Form 214 
shows that he received the Vietnam Service Medal; thus, it is 
clear that the veteran served in Vietnam and is presumed to 
have been exposed to herbicides.

Although it is presumed that the Veteran was exposed to 
herbicides, the claim on appeal must be denied.  With respect 
to entitlement to presumptive service connection, the claim 
must be denied under this theory because neither COPD nor 
alpha-1 antitrypsin deficiency are diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
In regards to the theory of entitlement to direct service 
connection, the claim must be denied because there is no 
competent medical evidence that directly relates the 
veteran's disability to exposure to herbicides.  The Board 
acknowledges the veteran's statements that his disability is 
related to exposure to herbicides, but notes that as a lay 
person he is not competent to remark on the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, service connection on a presumptive or 
direct basis for COPD as the result of aggravation of alpha-1 
antitrypsin deficiency disorders as due exposure to 
herbicides must be denied.

At the veteran's hearing, reference was made to another 
veteran who purportedly was granted service connection in an 
analogous case.  Reference was made to a VA General Counsel 
opinion; however, thorough research of precedent opinions of 
VA's General Counsel revealed no opinions regarding this 
issue.  

In sum, the Board is compelled to conclude that the 
preponderance of the medical evidence is against the 
veteran's claim.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for COPD as the result of 
aggravation of alpha-1 antitrypsin deficiency, to include as 
due to exposure to herbicides is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


